On Petition to Rehear.
Petition to rehear has been filed in this Chancery cause, seeking to have this Court remit a jail sentence imposed in the final judgment of Alley v. State, Hamilton Criminal, which judgment was affirmed by this Court on December 9, 1950.
Not only is the relief sought beyond the scope of the pleadings in this case, but the judgment in the criminal case has long since become final, and beyond our jurisdiction to review. State v. Bank of Commerce, 96 Tenn. 591, 36 S. W. 719; Oliver v. State, 164 Tenn. 555, 51 S. W. (2d) 993.
Petition denied.